Citation Nr: 1801474	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980, during May 1992, and from October 2011 to May 2002.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2016, the Board remanded the appeal to, among other things, provide the Veteran with a VA examination.  The RO scheduled an examination for June 2017 and October 2017, but the Veteran failed to appear for the scheduled examinations.  However, the Veteran, through his representative, indicates that he is willing to undergo the examination and asserts that he notified VA of his inability to attend the scheduled examinations due to his homelessness and need to arrange transportation.  See November 2017 Correspondence from Veteran's Representatives (requesting another opportunity to appear for a VA exam).  He asserts that he never heard back from VA regarding his requested rescheduled examination.  Id.  As this Veteran has shown good cause for his failure to attend the scheduled examinations, he should be given another opportunity to appear for a VA examination to assess the nature and etiology of his PTSD.  38 C.F.R. § 3.655(a). 

While the Board is remanding this matter to permit the Veteran another VA examination, the Veteran is reminded that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate these claims, including keeping his contact information up-to-date, promptly communicating with VA regarding the scheduled examinations, and attending VA exams.  See 38 C.F.R. § 3.159(c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination).  This is the third remand of this matter in an attempt to provide the Veteran with a VA examination.  The Veteran should be aware that a failure to appear at a scheduled examination without good cause may result in his claims being decided based on the available medical evidence or, if appropriate, denied.  See 38 C.F.R. § 3.655(b).   

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.

2.  Then, schedule a VA mental health examination to determine the nature and etiology of any psychiatric disorder that the Veteran may have had during the appeal period.  VA should make reasonable efforts to contact the Veteran and his representatives via phone at the contact phone numbers provided in the November 2017 Correspondence from CDVA to confirm the scheduled examination or modify the date to accommodate the Veteran's reasonable requests for rescheduling.  All such efforts should be documented in the file.

The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should address the following:

a.  Identify all psychiatric disorders that the Veteran has had since service.

b.  For each diagnosis identified in (a), the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service to include the Veteran's reported in-service stressors, including the fear of hostile military or terrorist activity (if applicable).

The examiner must provide a complete rationale for all opinions provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and, after giving the Veteran and his representative the opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




